Citation Nr: 9902789	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-41 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from March 1985 to June 1995.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a February 1996 rating decision from the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, granted 
service connection for degenerative disc disease of the 
lumbar spine with an evaluation of 20 percent.  

In October 1997, the Board remanded the veterans claim to 
the RO to clarify whether the veteran wanted to withdraw his 
request for a hearing and if a hearing was desired to 
schedule such.  A hearing before the undersigned at the RO 
was conducted in July 1998.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to an increased 
evaluation for his lower back pain due to the limitations on 
his life and employment caused by his back condition.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for a rating in excess of 
20 percent for service-connected degenerative disc disease of 
the lumbar spine.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.  

2. The veterans lower back condition is manifested by mild 
degenerative disc disease, pain on exertion and 
intermittent spasm, and radiation to the lower 
extremities.

3. There is no evidence of more than moderate limitation of 
lumbar spine motion, unilateral loss of lateral spine 
motion or muscle spasm on extreme flexion, or functional 
loss due to pain on movement, weakened movement or 
atrophy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In June 1995, the veteran filed a claim for VA benefits for 
service connection for chronic low back pain since 1989, 
degenerative disc disease since 1992 and flat feet aggravated 
by service. 


The veterans service entrance examination, dated in January 
1985, indicated no spinal abnormalities.  The same day, on 
his report of medical history, the veteran reported no 
history of recurrent back pain and indicated that he worked 
in boat construction and carpentry.  The veteran further 
reported that he had a slight lower back problem due to 
overdevelopment of the lower back muscles, causing minor 
discomfort during the summer of 1984, but with no problems 
since that time.  

In October 1986, the veteran reported back pain of two days 
duration.  A history of low back pain for two years was 
noted.  The examiner indicated an assessment of lower back 
muscle strain.  

In May 1987, the veteran complained of low back pain, which 
started the previous night while vomiting.  The pain was in 
the lower lumbar region without radiation, paresthesia or 
numbness.  An assessment of musculoskeletal pain was 
indicated and ice and medication were recommended.  

The veteran returned in April 1988 with complaints of low 
back pain after playing basketball the previous morning.  The 
veteran indicated that he had experienced numbness in the 
buttocks and that pain occasionally extended to the spine.  
An assessment of low back muscle spasm was indicated, as was 
a recommendation to rule out sciatic involvement.  The 
veteran was referred to the medical officer, who noted 
visible left mid-lumbar spasm with trigger point and mild 
lateral scoliosis.  Range of motion was normal.  An 
assessment of muscle spasm and low back pain was indicated.  
The veteran returned twelve days later.  The examiner noted 
chronic, episodic low back pain, which was exacerbated by 
position.  Mild lower lumbar spasm was noted.  The veteran 
was instructed on lower back exercises and provided with a 
back care booklet.  

In July 1988, the veteran complained of recurring back pain 
with no radiation.  The examiner indicated an impression of 
chronic back strain and recommended medication and an 
exercise program.  A spinal X-ray examination in July 1988 
revealed a normal lumbosacral spine.  

In January 1989 the veteran complained of low back pain.  The 
examiner noted tenderness to the mid-lower back and slightly 
decreased range of motion due to tenderness.  An assessment 
of lower back muscle strain was indicated.  

A reenlistment medical examination, dated in August 1989, 
indicated no spinal abnormalities.  The veteran reported 
recurrent back pain on a report of medical history at the 
same time.  He indicated that in 1983, his back problems had 
been diagnosed as overdeveloped lower back muscles with 
slightly pinched vertebrae.  Hydrotherapy and rest were 
recommended.  The examiner indicated that the condition was 
not considered disabling.  

In April 1990, the veteran indicated that he awoke the 
previous day with pain and stiffness in his lower back.  He 
denied any recent acute trauma or strenuous physical 
activity.  No pain radiation to the lower extremities was 
noted.  Mild tenderness over the L5-S1 area was noted, as was 
decreased range of motion secondary to pain.  The examiner 
reported a spinal X-ray appeared normal.  

A spinal X-ray examination in April 1990 indicated no 
fracture or subluxation with minimal narrowing of the L5-S1 
disc space and anterior spurring of L5, consistent with mild 
degenerative disc disease changes.  

A periodic medical examination, dated in October 1990, 
indicated no spinal abnormalities.  The veteran did not 
report any recurrent back pain on a report of medical history 
at the same time.  

In August 1991, the veteran indicated that his lumbosacral 
pain had flared up and he had difficulty ambulating.  The 
examiner indicated a history of chronic low back pain and 
stated that the veteran had over-exercised two previous days 
and had played basketball the previous morning.  He noted an 
X-ray examination from April 1990 showed degenerative disc 
disease at L5-S1 and mild scoliosis.  The examiner noted 
minimal tenderness at the L5 area with full range of motion 
with pain on flexion and lateral bending.  

The veterans service medical records indicated that, in 
February 1993, he was permitted two mattresses for symptom 
relief of low back pain and degenerative joint disease.  

In August 1993, the veteran complained of sharp lumbosacral 
back pain radiating to both thighs and extending to the 
popliteal region.  He described the pain as muscle stiffness 
and dull.  Range of motion testing revealed extension of 30 
degrees and lateral bending of about 35 degrees.  Mild muscle 
spasm upon palpation was noted.  An assessment of low back 
pain with degenerative disc disease at L5-S1 was indicated.  

In April 1994 the veteran reported with complaints of cough 
and back pain.  He indicated that it was difficult to bend 
over and numbness occurred if he sat for too long.  An 
assessment of low back strain was indicated.  

The veteran returned in November 1994 with complaints of low 
back pain, stiffness, and shooting pain in the left posterior 
knee and buttock.  The veteran reported recurrence of similar 
pain every night.  

In January 1995, the veteran complained of low back pain with 
tightness and creakiness.  He indicated he experienced a 
snap, crackle, popping sensation the previous night and 
was referred to the clinic.  At the clinic, the veteran 
described the pain as extreme tightness and discomfort.  
Range of motion testing indicated flexion of 45 degrees, 
extension of 45 degrees and lateral bending and rotation of 
45 degrees bilaterally.  An assessment of mechanical low back 
pain was indicated.  A follow-up examination three days later 
showed continued pain and stiffness.  

In February 1995, the veteran complained of lower back pain 
with muscle spasms.  The veteran indicated that the increased 
pain was due to increased working hours and prolonged 
standing.  The examiner noted that range of motion appeared 
normal and indicated an assessment of lower back pain with 
mild spasm.  The examiner recommended moist heat application 
with medication.  Four days later the veteran returned, 
complaining of extreme pain from his neck to his tailbone.  
The veterans muscles were stiff and sore and the pain spread 
to his knees occasionally.  The examiner referred him to the 
clinic, where the veteran reported no recent injury and 
denied extremity pain.  He indicated that the pain got worse 
upon prolonged standing or stooping over.  The examiner noted 
slightly limited forward flexion and indicated an assessment 
of mechanical lower back pain. 

An orthopedic consultation in March 1995 indicated decreased 
range of motion in flexion and extension, and muscle 
tightness in the lower back.  The examiner indicated that the 
veteran was not a surgical candidate and recommended physical 
therapy, medication and proper strengthening and lifting.  

In March 1995, the veteran returned complaining of a flare up 
with left leg radiation with paresthesia.  Paraspinal muscle 
tension was noted and an assessment of chronic mechanical low 
back pain was indicated.  The veteran returned two days later 
complaining of increased pain with numbness, tingling and 
radiation in both legs.  

The veterans separation medical examination, dated in June 
1995, indicated no abnormalities of the spine.  The veteran 
reported a medical history of recurrent back pain on the same 
day.  The examiner noted a history of lower back pain since 
1987.  The veteran had been to physical therapy, but the 
problem continued.  

The record contains VA outpatient treatment records from June 
1995 to August 1996.  The veteran was initially seen in June 
1995 with complaints of joint pain and stiffness and 
requesting a muscle relaxant.  The examiner indicated that 
the veteran had degenerative disc disease due to labor on 
steel decks during service.  He stated that the veterans 
pain started in his lower back and radiated downward.  
A diagnosis of degenerative disc disease of the lumbar spine 
was indicated.  In July 1995, a diagnosis of chronic low back 
pain and degenerative disc disease of the lumbosacral spine 
was indicated.  The veteran complained of intermittent 
shooting low back and leg pain and tingling feelings in his 
legs.  Limitations of no heavy lifting or prolonged standing 
or walking were indicated.  Strengthening and flexibility 
exercises were recommended.  

In February 1996, the veteran returned to update his records.  
He did not want medications.  The examiner indicated no spasm 
and range of motion within normal limits, but did note 
stiffness on flexion.  An assessment of degenerative disc 
disease of the lumbar spine was noted and conservative 
treatment continued.  In June 1996, the veteran returned with 
complaints of shoulder, neck, and sciatic pain due to 
house cleaning the previous day.  The examiner noted that the 
lumbosacral spine exhibited no spasm or tenderness and had a 
normal range of motion.  An assessment of cervical and 
lumbosacral sprain was indicated and heat therapy and 
medication was recommended.  In August 1996, the veteran 
reported complaints of back pain and tightness in his legs.  
The examiner indicated that the veteran was doing his 
exercises, but experienced pain following exertion.  An 
assessment of anxiety over back problems was indicated.  

A VA general medical examination was conducted in July 1995.  
The examiner indicated a history of low back pain since 1986 
with numbness from the waist down when lying on a hard 
surface.  A history of sciatica on three sides was noted.  
The examiner noted that the veteran observed back mechanics 
and was guarded while lying down.  He indicated that the 
para-lumbar muscle was tense and tender and there was 
tenderness at the lumbosacral joint.  Range of motion testing 
indicated flexion to 60 degrees, extension less than 10 
degrees, lateral rotation of 30 degrees, lateral flexion of 
30 degrees, and straight leg raising on the left of 
80 degrees and on the right of 60 degrees.  X-ray examination 
revealed mild L4-5 and L5-S1 disc narrowing and degenerative 
joint disease.  A diagnosis of early degenerative disc 
disease of the lumbar spine was indicated.  

In his notice of disagreement, received in June 1996, the 
veteran indicated that he suffered from sciatica after 
extended working or movement.  

In his VA Form 9, substantive appeal, received in September 
1996, the veteran stated that he was told by a doctor not to 
lift more than 15 pounds with no prolonged standing.  He 
indicated that he experienced chronic low back pain for over 
75 percent of the time he was in service and the condition 
got progressively worse.  His duties required him to lift 
heavy objects, use heavy pneumatic tools, and climb up and 
down ladders.  He stated that during service he worked 12 to 
15 hour shifts and reported to sick bay almost a dozen times.  
He indicated that his complaints were brushed off and not 
documented because of his chronic problem.  He further 
indicated that he was in sciatic nerve pain constantly during 
service.  

The veteran stated that he had his own self therapy, 
which worked better than the information he was given from 
the VA.  He indicated that there were no comfortable 
positions for him to sit for any length of time.  He woke up 
in some degree of pain every day.  The pain was worse 
following a day of housecleaning and would be so extreme that 
he would have to have hydrotherapy for two-to-three hours.  
He reported pain in his lower and upper back and in the 
shoulder blade that seemed to radiate to his extremities and 
sometimes caused numbness and sciatica in his legs and waist 
area.  

The veteran stated that the drive to the clinic was painful 
and costly and provided no real solutions to his problem.  He 
did not take any prescription medicines as they prohibited 
him from functioning properly.  He indicated an interest in 
pursuing prosthetics to aid his back pain.  He stated that he 
could not work in very many beneficial occupations due to his 
pain and was planning to move, as he could no longer afford 
his current home.  He stated that he had contacted a 
neurosurgeon who would be treating him.  

A VA referred neurology examination was conducted in October 
1996.  The veteran provided a history of back pain since 1987 
due to heavy labor while in the Navy.  He indicated 
persistent bilateral lumbar pain, which spread to the 
shoulders and neck.  The veteran indicated that he 
experienced numbness behind the thighs and proximal calves 
bilaterally, and his symptoms were aggravated by heavy labor 
particularly bending, stooping, and lifting.  The examiner 
reviewed a lumbar spine X-ray from July 1995, which 
reportedly showed mild L4-5 and L5-S1 interspace narrowing 
and mild lower lumbar degenerative changes.  Range of motion 
testing revealed flexion of 90 degrees, extension of 30 
degrees, bending right of 40 degrees, bending left of 40 
degrees and turning of 80 degrees both right and left.  The 
examiner noted there was no atrophy or weakness of the 
muscles in the legs or arms.  The examiner concluded that the 
veterans lower and upper back pain was musculoskeletal in 
origin and was not neurogenic.  He further indicated that the 
X-ray findings were not associated with significant nerve 
root compression or injury and did not find any neurological 
impairment.  

A VA spine examination was also conducted in October 1996.  
Range of motion testing showed flexion of 90 degrees, 
extension of 15 degrees, left lateral flexion of 35 degrees, 
right lateral flexion of 40 degrees and rotation of 60 
degrees to the right and left.  The examiner indicated no 
objective evidence of pain.  A diagnosis of mild degenerative 
disc disease of the lumbar spine was indicated.  

At a July 1998 personal hearing before the undersigned, the 
veteran testified that he had regular and consistent lower 
back pain.  He described the pain as numbness or dull pain, 
with extremely sharp and acute pain upon activity.  He stated 
that had less mobility and could not perform tasks for any 
length of time.  He noted an increase in symptoms in the 
nine-to-twelve months preceding the hearing due to less time 
for physical activity while in school.  Transcript, p. 3.  
The veteran testified that he experienced back spasms and 
inflammation of the lower back muscles when he engaged in 
physical activity, specifically jobs around the house.  He 
indicated that he relieved the symptoms by slow stretching 
and medication.  He stated that these symptoms are usually 
temporarily relieved by sleep with elevated legs, but have 
lasted up to two-to-three days.  Transcript, p. 4.  

The veteran testified that the periods of acute pain and 
spasms would happen about once a week and it took an 
increasing amount of time to relieve these symptoms.  Acute 
pain occurred following any prolonged standing or lifting.  
The veteran reported that he could, for example, take the 
trash out, but could not repeat that motion over and over.  
Transcript, pp. 5-6.  He indicated that he could not perform 
full range of motion without pain and stiffness.  
Transcript, p. 6.  He stated that he does not lift many 
things on his own, specifically anything weighing more than 
his baby.  Transcript, p. 7.  He reported that he had been 
performing stretching and strengthening exercises, but found 
it difficult to maintain the schedule necessary to complete 
these tasks twice daily.  He indicated that the exercises 
took between one and one half to two hours per day and he had 
also been doing some resistance swimming, and using the 
Jacuzzi.  As a result of these exercises, the veteran was 
able to have a higher threshold of pain and could perform 
everyday tasks.  Transcript, p. 8.  The veteran testified 
that he had prescriptions for ibuprofen and Flexeril from VA, 
but could only take them at night.  He wore a lifting-type 
back brace to keep his lumbar spine aligned on a fairly 
regular basis, sometimes daily.  Transcript, p. 9.  

Following discharge from service, the veteran worked doing 
maintenance and cleaning, but due to required bending, 
stooping and lifting, he could not perform the tasks many 
days a week, and was currently employed doing art work.  
Transcript, p. 11.  The veteran testified that, although he 
was offered construction and machinist jobs, he was unable to 
perform the physical requirements of these positions.  
Transcript, pp. 11-12.  He indicated that, in the preceding 
three months, he experienced 12-15 periods where he had to 
lay down to alleviate his back pain.  Transcript, p. 14.  

At the July 1998 hearing the veteran submitted a physical 
therapy record, which indicated that he was involved in low 
back and back school programs and would return twice a week 
for three weeks.  The veteran also submitted progress notes 
from a private health center, dated in July 1998, in which 
the veteran denied any history of back trouble prior to 
enlistment.  The veteran indicated that his low back pain was 
intermittent associated with intermittent bilateral sciatica.  
He reported that his pain was aggravated by prolonged sitting 
or standing, and sitting on uneven surfaces.  The examiner 
noted back paravertebral tenderness with left-sided spasms in 
the lumbosacral area.  He recommended use of non-steroidal 
antiinflammatory drugs and instructed the veteran on 
strengthening exercises.  The veteran waived RO consideration 
of the evidence submitted directly to the Board.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, although the veteran 
indicated an intention to seek treatment with a private 
neurologist, he does not indicate that treatment was ever 
undertaken.  There is no indication that there are additional 
records, which have not been obtained and which would be 
pertinent to the present claim.  Thus, no further development 
is required in order to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veterans condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veterans favor.  38 C.F.R. § 4.3 (1998).

Under the provisions of Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1998).  Diagnostic Code 5293 provides for the 
evaluation of intervertebral disc syndrome.  Under Diagnostic 
Code 5293, a 10 percent rating is warranted for mild 
intervertebral disc syndrome and a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome evidenced by recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  Diagnostic Code 5295 provides 
for the evaluation of lumbosacral strain.  A 10 percent 
evaluation requires characteristic pain on motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaits sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (1998).

38 C.F.R. § 4.25 (1998) requires that, except as otherwise 
provided, all disabilities arising from a single disease 
entity are to be rated separately.  The exception to this 
rule is when assignment of separate disability ratings would 
constitute pyramiding.  The pertinent regulation states, 
[T]he evaluation of the same disability under various 
diagnoses is to be avoided....[T]he evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).  The critical element in 
determining whether separate entities may be assigned for 
manifestations of the same injury is whether there is 
overlapping or duplication of symptomatology between or among 
the disorders.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

In the instant case, although range of motion testing was 
completed and results provided by all three VA examinations, 
in July 1995 and October 1996, none of the examiners provided 
an opinion as to the quality of the veterans range of 
motion.  Service medical records in April 1988 indicated 
normal range of motion.  In January 1989, a service examiner 
noted tenderness to the mid-lower back and slightly decreased 
range of motion due to tenderness.  In April 1990, decreased 
range of motion secondary to pain was noted.  Service medical 
records in August 1991 noted full range of motion with pain 
on flexion and lateral bending.  In August 1993, range of 
motion testing reveal extension of 30 degrees and lateral 
bending of about 35 degrees.  In January 1995, range of 
motion testing indicated flexion of 45 degrees, extension of 
45 degrees and lateral bending and rotation of 45 degrees 
bilaterally.  Service medical records in February 1995 noted 
that the veterans range of motion appeared normal.  Four 
days later, slightly limited forward flexion was noted. An 
orthopedic consultation in March 1995 indicated decreased 
range of motion in flexion and extension.  The July 1995 
VA examination showed range of motion as follows:  flexion to 
60 degrees; extension less than 10 degrees; lateral rotation 
of 30 degrees; lateral flexion of 30 degrees; straight leg 
raising on the left of 80 degrees; and straight leg raising 
on the right of 60 degrees.  VA outpatient treatment records 
in February and June 1996 showed normal range of motion.  The 
October 1996 VA examination showed range of motion as 
follows:  flexion of 90 degrees; extension of 15 degrees; 
left lateral flexion of 35 degrees; right lateral flexion of 
40 degrees; and rotation of 60 degrees to the right and left.  
The October 1996 neurology examination showed range of motion 
as follows:  flexion of 90 degrees; extension of 30 degrees; 
right lateral flexion of 40 degrees; left lateral flexion of 
40 degrees; rotation of 80 degrees both right and left.  The 
February 1996 RO rating decision awarded benefits to the 
veteran on the basis of moderate limitation of motion.  The 
veteran testified at the July 1998 hearing that he could not 
achieve full range of motion without pain and stiffness.  The 
Board notes that the RO relied on the range of motion testing 
from the July 1995 VA examination in concluding that moderate 
limitation of motion was present, and that the ranges of 
motion indicated in the two more recent examinations in 
October 1996 and the outpatient treatment records are greater 
than those in the July 1995 examination.  The evidence of 
record is against a finding of more than moderate limitation 
of motion and, thus, against an evaluation greater than 20 
percent for limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292.

Moreover, the Board notes that the October 1996 VA orthopedic 
examination found no objective evidence of pain on motion and 
that the October 1996 neurological examination also found no 
evidence of muscle atrophy or weakness and no signs of 
neurological involvement.  Accordingly, the record does not 
demonstrate additional disability from functional loss due to 
pain or weakness.  See DeLuca v. Brown, 8 Vet. App 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.  

A diagnosis of degenerative disc disease was indicated in the 
June 1995 VA outpatient treatment records.  This diagnosis 
was continued throughout VA treatment.  The July 1995 VA 
examination indicated a diagnosis of early degenerative disc 
disease.  The most recent VA examination, in October 1996 
indicated a diagnosis of mild degenerative disc disease.  The 
July 1998 treatment records submitted by the veteran 
indicated intermittent back pain with left-sided spasm with 
no mention of degenerative disc disease.  Mild degenerative 
disc disease warrants an evaluation of 10 percent under the 
schedule.  The evidence of record is against an evaluation in 
excess of 20 percent for degenerative disc disease, as the VA 
examiners characterize the syndrome as early and mild.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Throughout the service medical records, the veterans 
condition was diagnosed as a lumbosacral muscle strain or 
chronic low back pain.  The veterans statements, at the July 
1998 hearing and in his VA Form 9, substantive appeal, show 
pain on motion.  The veteran stated that he could not lift 
heavy objects and experienced some degree of pain every day.  
He indicated that such pain would increase upon activity.  He 
reported that sitting or standing for prolonged periods was 
painful.  However, none of the range of motion testing 
performed on the veteran indicated a unilateral loss of 
lateral spine motion.  Characteristic pain on motion warrants 
a 10 percent evaluation for lumbosacral strain.  A 20 percent 
evaluation is not warranted without showing of unilateral 
loss of lateral spine motion in a standing position, as well 
as muscle spasm on extreme flexion.  Therefore, the evidence 
of record is against an evaluation in excess of 20 percent 
for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

In the instant case, the veteran cannot be evaluated under 
both Diagnostic Codes 5292 and 5295, as both codes look to 
limitation and pain on motion as evaluation criteria, and 
such would amount to pyramiding.  See 38 C.F.R. § 4.14.  The 
veteran is not entitled to an evaluation in excess of 20 
percent under any diagnostic code or combination of 
evaluations.  

The veteran indicated on several occasions that he suffered 
from sciatica.  During the October 1996 VA referred 
neurology examination, the physician noted that the veterans 
pain was musculoskeletal in origin and neurogenic.  He 
further noted no finding of neurological impairment.  
Therefore, the veteran is not entitled to a rating under the 
Schedule, for any perceived nerve impairment.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine causes marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  To the extent 
that his employment is impaired by his back pain, the 20 
percent evaluation assigned herein under the Schedule, 
contemplate such level of interference.  38 C.F.R. § 4.1 
specifically sets out that [g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  The service connected degenerative disc disease of 
the lumbosacral spine may interfere with the veterans former 
employment, but the interference in employment is not beyond 
the average impairment of earning capacity contemplated by 
the 20 percent rating now assigned.  In addition, the Board 
notes that the veteran has returned to college, in the 
communication arts program and was working, at the time of 
the hearing, doing art work.  



ORDER

Entitlement to an evaluation greater than 20 percent for 
degenerative disc disease of the lumbar spine is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
